Citation Nr: 1141624	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from March 2005 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York in which the RO denied entitlement to service connection for PTSD.


FINDING OF FACT

The Veteran engaged in combat with the enemy, and his diagnosis of PTSD is based upon specific stressors experienced and described by the Veteran during said combat. 


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran contends that his currently diagnosed PTSD results from witnessing another soldier commit suicide in December 1968 while stationed in Binh Dinh.  Additionally, the Veteran notes that his units experienced rocket and mortar fire from the enemy while he was in Vietnam.

Personnel records indicate that from February 1968 to January 1969 he was a Radio Relay and Repairman assigned to the 43rd and 37th Signal Battalion.  He bases his report on when the suicide incident occurred on the time at when he was located in Binh Dinh.

However, in a March 2009 report, the United States Army and Joint Services Records Research Center (JSRRC) determined that the Veteran's claimed stressor of witnessing a soldier commit suicide was not verified as the documentation demonstrated that at the time of the claimed suicide stressor, the 43rd Signal Battalion was located at Pleiku and not Binh Dinh.

However, the Veteran also claimed that he was subjected to mortar and rocket fire from enemy forces in Vietnam which resulted in his PTSD.  Specifically, in a December 2010 letter, the Veteran noted that while in Vietnam, he was with the 43rd Signal Battalion which eventually became the 37th Signal Battalion.  He stated that he was in Duc Pho and convoyed to numerous sites many times to work on remote signal sites.  He noted that he was involved in frequent mortar and rocket attacks which had negatively affected him.  The Veteran submitted multiple photographs from his time in Vietnam which included photographs of him in Duc Pho, a burning building and dead bodies lying on the ground.

Submitted unit records demonstrated that the 11th Light Infantry Brigade, of which the 43rd Battalion was a part of, received incoming mortar fire on multiple occasions.  Of note, a February 1968 note reflected that a mortar/rocket report indicated that they received 5 rounds of mortar fire.  Also, in August 1968, the records demonstrate that they received mortar rounds and an unknown number of rockets with a ground attack which resulted in "many bodies" of Vietcong troops being carried away in the dark.  Another August 1968 report noted that a bridge in Duc Pho had been mortared.

In a July 2005 VA treatment note, the Veteran reported that he experienced and was exposed to rocket and mortar fire while in Vietnam.  He showed chronic symptoms of PTSD and verbalized a feeling of helplessness which was similar to the feeling he experienced when mortar fire had engulfed him during Vietnam.  The diagnosis was chronic PTSD as a result of his Vietnam service.

Based on the above evidence, the Board finds that service connection for PTSD is warranted.  The Veteran's stressors of taking enemy fire from enemy forces while stationed in Vietnam are within the new evidentiary standard of fear of hostile military or terrorist activity.  The Veteran described these stressors to the treating VA psychiatrists, who diagnosed him with PTSD that was related to his various stressors in Vietnam.  There is no clear and convincing evidence to indicate the stressors did not occur or that his PTSD is not related to these stressors.  The stressors are consistent with the circumstances of his service in Vietnam, as from February 1968 to January 1969 he was a Radio Relay and Repairman assigned to the 43rd and 37th Signal Battalion.  

Additionally, while the Veteran's reports concerning witnessing a suicide in Binh Dinh in December 1968 were not verified, information from the 43rd and 37th Battalions and the 11th Light Infantry Brigade noted multiple enemy rocket attacks and ground fire incidents when the Veteran was assigned to these Battalions.  It is at least as likely as not that the Veteran was with his company during these attacks.  See, e.g. Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) (finding that evidence that the Veteran's unit was subject to attacks corroborated the Veteran's allegations that he was subject to such attacks).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Based upon the foregoing facts and analysis, the Board finds that the Veteran has met the evidentiary standard outlined in 38 C.F.R.  §3.304(f) (3) for establishing in-service stressors in claims for PTSD, and that he has a current diagnosis of PTSD based on his described stressors.   Giving the benefit of the doubt to the Veteran, his PTSD is shown to be at least as likely as not related to his military service.  Consequently, service connection for PTSD must be granted on that basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


